Citation Nr: 0008075	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Competency to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an October 1996 rating decision 
rendered by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA) wherein service 
connection was granted for PTSD with a 30 percent disability 
evaluation assigned.  Additionally, the veteran also appeals 
an October 1997 rating decision by the St. Petersburg RO 
wherein the veteran was deemed competent to handle 
disbursement of funds.  

In July 1999, the case was remanded to the RO for further 
development.  After a review of the evidence, the Board finds 
that additional development of the case is necessary, as set 
forth below. 


REMAND

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim for an increased disability 
rating for PTSD is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented a 
claim that is plausible.  The Board also finds that the 
veteran's claim that he is competent to handle funds is also 
plausible; accordingly, this claim is also "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a)

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist appellants in the development of 
facts pertinent to their well grounded claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
After a review of the veteran's claims folder, the Board 
finds that further development of the case is necessary.  

In July 1999, the Board determined that new a VA psychiatric 
examination was necessary to determine, if possible, the 
degree of the veteran's mental disability which is related 
solely to the PTSD and the degree that is related to his 
nonservice-connected mental disorders.  Accordingly, the case 
was remanded for a VA examination.

Pursuant to the July 1999 Remand, the veteran was scheduled 
for a VA examination.  However, the Board cannot ascertain 
whether he received notice of this examination.  The evidence 
shows that the RO informed the veteran by letter in August 
1999 that an examination was being scheduled.  The veteran 
was told that he would "receive notice soon from the VA 
medical facility that will conduct the examination advising 
[him] of the date[,] time, and place of this examination.  
This notification will be in writing, by telephone, or 
perhaps both."  He was notified that failure to report for 
this examination may cause a continuance of the denial of his 
claims.  

The veteran's claims folder contains a RO examination request 
worksheet dated in August 1999 with a handwritten notation, 
"done 8/11/99 . . ." However, the information on this 
document does not indicate that notice of a pending 
examination was furnished to the veteran.  A report from the 
VA medical center in Gainesville, Florida, shows that the 
veteran failed to report for a scheduled examination.  
However, the Board can not find any evidence in the claims 
folder that the VA medical center furnished notice of the 
scheduled VA examination to the veteran.  As the Board is 
unsure whether the veteran received notice of this 
examination, the Board finds that a new examination should be 
scheduled.  

Additionally, the Board also notes that the most recent 
Supplemental Statement of the Case issued by the RO that 
addresses the issues presented was issued in December 1997.  
Subsequent to that Supplemental Statement of the Case, 
evidence has been added to the veteran's claims folder, to 
include reports from a VA medical center indicating that a 
March 1998 VA examination had to be canceled as the veteran 
"freaked out," a hospitalization report dated in February 
1997, and a private medical examination report from May 1998.  
Any pertinent evidence submitted by the appellant that is 
accepted by the Board must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. 
§ 20.1304(c) (1999).  A review of the claims folder indicates 
that no such waiver has been received.  

Accordingly, the Board finds that evidence pertinent to the 
veteran's claim has been received subsequent to the most 
recent Statement of the Case.  The veteran has not submitted 
a written waiver of RO consideration of that evidence.  
Therefore, this claim must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.

This case is accordingly REMANDED for the following:

1.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
severity of his PTSD.  The RO should 
insure that efforts to notify the veteran 
of any scheduled VA examination are 
memorialized and associated with the 
claims folder.  The claims folder and a 
copy of this Remand should be made 
available to the examiner for his review.  

a) The examiner should perform a 
thorough review of the relevant 
records and should state in the 
examination report that such review 
has been conducted.

b) The examiner should identify each 
mental disability currently seen 
upon examination.  Specifically, the 
examiner should identify any PTSD or 
psychosis.  

c)  Following diagnosis of each 
mental disorder, the examiner should 
attempt to assign a portion of the 
veteran's overall psychiatric or 
mental impairment to each disorder, 
if possible.   If such assignment is 
not possible, the examiner should so 
state. 

d)  Additionally, the examiner 
should also offer an opinion as to 
the competency of the veteran to 
handle the disbursement of his 
funds.

2.  Upon completion of the above, the RO 
should review the issues on appeal, 
taking into consideration the entire 
evidentiary record to include information 
received subsequent to the December 1997 
Supplemental Statement of the Case. The 
RO should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

3.  If any, or all, decisions remain 
adverse to the veteran, the case shall be 
returned to the Board for appellate 
review.  

The Board wishes to thank the RO and the examining VA 
physician's in advance for their assistance in this matter 
and trusts that they will attend to this development in a 
timely manner.

The veteran is informed that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The veteran is also informed 
that failure to report for a scheduled examination or failure 
to cooperate with the requested development may have an 
adverse effect upon his claim to include the denial thereof.  
38 C.F.R. § 3.655 (b) (1999).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










